Citation Nr: 0822834	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbar myositis with L2 and L3 vertebral bodies 
irregularities, minimal posterior concentric bulging discs 
L2-3 and L4-5, mild depression of L2-3 superior endplates 
towards the right, mild degenerative changes.






ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 2003 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which continued a 10 percent disability rating 
for the veteran's lumbar myositis with L2 and L3 vertebral 
bodies irregularities, minimal posterior concentric bulging 
discs L2-3 and L4-5, mild depression of L2-3 superior 
endplates towards the right, mild degenerative changes.



FINDINGS OF FACT

The veteran's service-connected lumbar myositis with L2 and 
L3 vertebral bodies irregularities, minimal posterior 
concentric bulging discs L2-3 and L4-5, mild depression of 
L2-3 superior endplates towards the right, mild degenerative 
changes is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar 
myositis with L2 and L3 vertebral bodies irregularities, 
minimal posterior concentric bulging discs L2-3 and L4-5, 
mild depression of L2-3 superior endplates towards the right, 
mild degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the veteran was provided with a March 2007 
letter that informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  In addition, the letter stated 
that a claim for increase in a disability rating was 
considered complete when there is evidence that shows the 
disability has gotten worse, including lay evidence that the 
symptoms had increased in frequency and severity.  

The Board acknowledges that the March 2007 letter sent to the 
veteran does not meet the requirements of Vazquez-Flores and 
is not sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with correspondence regarding what was needed to 
support his claim for increase.  Specifically, a July 2007 
statement of the case provided the veteran with the criteria 
necessary for entitlement to higher disability ratings for 
lumbosacral strain.  Moreover, in his March 2007 VA 
examination, the veteran was prompted to inform the examiner 
how his back disorder symptoms affected his employment and 
daily life.  Based on the above, any notice deficiencies with 
regard to the holding in Vazquez do not affect the essential 
fairness of the adjudication. For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded a VA medical examination in March 
2007.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
lumbar myositis.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5237, for lumbosacral or cervical strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  Diagnostic 
Codes 5235 - 5243 are to be rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 
20 percent disability rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  

In a January 2005 rating decision, the RO granted service 
connection for lumbar myositis with L2 and L3 vertebral 
bodies irregularities and assigned a 10 percent disability 
rating, effective from November 24, 2003.  The 10 percent 
disability rating was based on VA examinations in March 2004 
and January 2005.  

In March 2004, the veteran reported constant low back pain, 
increased with standing, bending, or lifting.  He reported 
pain radiating to the left buttock and numbness in the 
anterior left leg.  He reported urinary urgency and erectile 
dysfunction.  Range of motion of the thoracolumbar spine 
included flexion to 85 degrees, with pain at that point, 
extension to 20 degrees, right and left lateral bending to 30 
degrees, right and left lateral rotation to 35 degrees.  The 
examiner stated that the veteran had fatigue, weakness, and 
lack of endurance with repetitive use.  Spasm and tenderness 
to palpation, and tenderness at the left sciatic notch were 
noted on objective examination.  There was no abnormal gait, 
no abnormal spinal contour, and no guarding.  Sensory 
examination was normal. Manual muscle strength testing was 
5/5 in the lower extremities.  Patellar deep tendon reflexes 
were 1+; Achilles deep tendon reflexes were 2+.  There was no 
loss of height of vertebral bodies.  The examiner concluded 
that the veteran had lumbar myositis with L2 and L3 vertebral 
body irregularities on magnetic resonance imaging (MRI).

VA clinical records dated from November 2004 to April 2005 
disclose that the veteran was seen several times for 
complaints of lower back pain with stiffness and pain that 
radiated to his left leg.  In January 2005, MRI examination 
of the lumbar spine revealed some depression of the superior 
endplate of L2 and L3, and there were anterior osteophytes 
and anterior concentric bulging from L1-1 and L3-L4.  The 
examination was interpreted as showing mild degenerative 
changes and mild diffuse posterior bulging from L2 to L5 
without compression of the dural sac or nerve roots.

In April 2005, the veteran complained of occasional lower 
back pain and stiffness following back trauma while on active 
duty.  There was no leg weakness or parasthesia.  There was 
lumbosacral pain to pressure.  Straight leg raising was 
negative.  The provider stated that the veteran was 
normoreflexic bilaterally.  The provider concluded that the 
diagnoses were unchanged.

A September 2005 VA examination report showed that the 
veteran reported constant low back pain, at a level described 
as 5 on a 1 to 10 scale.  The veteran's posture was erect and 
symmetrical.  The veteran's range of motion included flexion 
to 75 degrees, extension to 15 degrees, right and left 
lateral bending to 20 degrees, and right and left rotation to 
30 degrees, with pain at the end of each of those ranges of 
motion.  There was tenderness to palpation at the L5-S1 
paravertebral muscles and at the L2-L3 vertebral bodies.  The 
examiner stated that there was no guarding, no abnormal 
contour, and no abnormal gait.  The veteran did not use any 
assistive device.  He had equal step length and cadence.  The 
veteran's sensory and manual muscle strength examinations 
disclosed no abnormality.  The assigned diagnoses were lumbar 
myositis with L2-L3 irregularity suggestive of previous 
compression fractures, L2-L3 and L4-L5 concentric bulging 
discs, and degenerative joint disease, lumbar spine.

A March 2007 VA spine examination report shows that the 
veteran reported that he had constant burning pain in his low 
back.  The veteran had stiffness, spasms and pain with weekly 
flare-ups of severe pain that lasted 15 minutes.  The 
precipitating factors were bending forward, and prolonged 
sitting, standing and walking.  The alleviating factors were 
medications and bed rest.  The veteran had no incapacitating 
episodes during the prior 12 months.  The examiner noted that 
the veteran had a brace.  The veteran had muscle spasms on 
his left side, and pain and tenderness on the left side.  The 
muscle spasm or guarding was not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The veteran did not have kyphosis, list, lumbar flattening, 
scoliosis or reverse lordosis, but the examiner noted that 
the veteran had lumbar lordosis.  Range of motion was flexion 
at 90 degrees, extension at 30 degrees, right lateral flexion 
at 30 degrees, left lateral flexion at 20 degrees, right 
lateral rotation at 30 degrees, left lateral rotation at 20 
degrees.  Lasegue's sign was negative.  A contemporaneous MRI 
reflected that the veteran had minimal posterior concentric 
bulging discs from L2-3 and L4-5 levels without definite 
dural sac or nerve root compression and mild depression of L2 
and L3 superior endplates towards the right of midline 
suggestive of prior compression fractures.    

Based on the evidence of record, the veteran's spine disorder 
does not warrant a higher disability rating under Diagnostic 
Code 5237 for lumbosacral strain.  To warrant a higher 
disability rating, the veteran's spine disability would need 
to show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The veteran's service-connected back disability 
is not manifested by this symptomatology.  The Board notes 
that the veteran's flexion measured 85 degrees in March 
2004, 75 degrees in September 2005 and 90 degrees in March 
2007.  The examiner stated that pain began at the end of the 
range of motion.  The veteran's combined range of motion 
measurements were 235 in March 2004, 190 in September 2005 
and 220 in March 2007, even factoring in pain.  Finally, 
there is no evidence that the veteran has muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The March 2007 VA examiner 
reported that the veteran had muscle spasms on his left side; 
however, the muscle spasm or guarding was not severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  The veteran did not have kyphosis, list, lumbar 
flattening, scoliosis or reverse lordosis, but the examiner 
noted that the veteran had lumbar lordosis.  As such, the 
veteran's service-connected back disability does not meet the 
criteria for a higher disability rating under Diagnostic Code 
5237.   38 C.F.R. § 4.71a, Diagnostic Code 5237.

Since the March 2007 examiner indicated that the veteran had 
intervertebral disc syndrome, the Board has considered the 
rating criteria under Diagnostic Code 5243, for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  Diagnostic Code 5243 is rated either under 
the General Formula or under the Formula for Incapacitating 
Episodes.  Under the Formula for Incapacitating Episodes, 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent disability evaluation, and 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  The regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.   However, there is no evidence that the veteran 
had any incapacitating episodes during the appeals period.  
As such, the veteran's service-connected back disability 
would not warrant a higher disability rating under Diagnostic 
Code 5243.  In fact, the March 2007 examiner stated that the 
veteran had no incapacitating episodes, as defined by the 
regulation, in the prior 12 months.

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, the veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2007).

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 10 percent 
disability rating for his back disability.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Hart, supra.  

Note (1) following the General Rating Formula for Diseases 
and Injuries of the Spine provide that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a.  In his September 2005 medical examination, the 
veteran indicated that he had low back pain that radiated 
down his left leg.  However, a January MRI showed that the 
veteran had minimal posterior concentric bulging discs from 
L2-3 and L4-5 levels without definite dural sac or nerve root 
compression.  In addition, the veteran's neurological 
examinations have consistently been normal with no diagnosis 
of a neurological abnormality.  As such, a separate rating is 
not warranted.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, the Board it is 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).






ORDER

A disability rating in excess of 10 percent for lumbar 
myositis with L2 and L3 vertebral bodies irregularities, 
minimal posterior concentric bulging discs L2-3 and L4-5, 
mild depression of L2-3 superior endplates towards the right, 
mild degenerative changes is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


